Citation Nr: 1753989	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  09-34 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease (DDD).

2. Entitlement to a rating in excess of 10 percent for lumbar spine DDD.

3. Entitlement to a rating in excess of 10 percent for patellofemoral syndrome for the left knee.

4. Entitlement to a compensable rating for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to July 2001, and from October 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.  This is pursuant to a claim initially filed in February 2007.  The Board notes the Veteran has been prosecuting her claims since that time.  See 38 C.F.R. § 3.156(b)  

The Veteran received a video conference hearing before the Undersigned Veterans Law Judge (VLJ) in March 2016. A transcript of that hearing is associated with the record.

The issues of entitlement to increased ratings for a lumbar and cervical spines and left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has suffered from characteristic, prostrating attacks at least once or twice a month.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for tension headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to a compensable rating for migraine headaches. For the following reasons, the Board finds the Veteran eligible for a 30 percent rating under Diagnostic Code 8100.

The Veteran's migraine headache disability is currently noncompensable, pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 8100. A 10 percent rating is available for characteristic prostrating attacks averaging one in two months over the last several months. A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months. Id. A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id. 50 percent is the maximum rating available under this Diagnostic Code. 

At the Veteran's March 2016 hearing, she stated that she maintained a headache journal and suffered from debilitating headaches four to eight times a month. However, at her December 2016 examination, she informed the examiner she suffered from debilitating attacks two to three times a month, and missed work due to headaches less than once in two months. Upon examination, the examiner determined the Veteran suffered from prostrating attacks of non-migraine headache pain approximately once in two months. She did not suffer from very frequent prostrating and prolonged attacks of non-migraine headache pain.

Applying the law to the facts of the case, the Board finds the Veteran eligible for a 30 percent rating under Diagnostic Code 8100 due to her two to three headaches a month. The Veteran is not eligible for a maximum rating of 50 percent because her headaches do not cause severe economic inadaptability-she misses work less than once in two months-and do not occur frequently. Although the Veteran stated at her hearing that she suffered from headaches four to eight times a month, the Board finds more credible the statements she made to the examiner at the time of the examination.


ORDER

Entitlement to an evaluation of 30 percent for headaches is granted.


REMAND

The Veteran contends that she is entitled to increased ratings for her left knee, as well as cervical and lumbar spines. For the forthcoming reasons, the Board finds remands necessary.

The Veteran underwent C&P examinations in June 2016, yet none of the examiners measured the Veteran's range of motion with weight-bearing or in passive situations. Without such measurements, the Board cannot adequately assess the Veteran's degenerative joint disease and instability.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that additional requirements must be met prior to finding that a VA examination is adequate). 
Furthermore, in the Veteran's examination for her cervical spine, she reported suffering from flare-ups, but the examiner did not determine the frequency or severity. See Sharp v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1266 (Sept. 2017) (the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  In light of Sharp, a new examination is necessary.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination for her left knee to determine the nature and severity of her left degenerative joint disease.

***The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

a. Identify and describe all symptoms and manifestations attributable to the service-connected left knee condition.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension.

b. Indicate whether there is recurrent subluxation or lateral instability of the right knee, and, if so, describe its severity, etiology, frequency, and degree.

c. Indicate whether there is dislocated semilunar cartilage and, if so, describe all related symptoms, to include frequent episodes of "locking," pain, and effusion into the joint, as well as the frequency, duration and history of these symptoms during the appeal period.

d. Determine whether the left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee. 

e. Inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment.

2. Schedule the Veteran for an examination to determine the nature and severity of her lumbar and cervical spine conditions. 

Schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and severity of the Veteran's low back disability.

The examiner is particularly asked to discuss the following:

a. Whether or not the Veteran suffers from unfavorable ankylosis of the entire spine or the entire thoracolumbar spine;

b. Whether or not the Veteran suffers from unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less.

c. Test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain what that is so.

d. Inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


